DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 5/26/2022 have been fully considered but they are not persuasive. 
Applicant argues

    PNG
    media_image1.png
    210
    605
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    171
    595
    media_image2.png
    Greyscale

Examiner’s Response: 
	Paragraph 3 states

    PNG
    media_image3.png
    191
    619
    media_image3.png
    Greyscale

	See Bruder Fig. 3,  [0019, “For this reason, use is made of what is known as image windowing. In this case, only part of the CT value scale is selected and spread over all the available gray stages. In this way, even small attenuation differences within the selected window become perceptible gray tone differences, while all CT values below the window are represented as black and all CT values above the window are represented as white. The image window can therefore be varied as desired in terms of its central level and also in terms of its width.”], [0058, “Following image filtering in accordance with the above procedure, in a further step of an embodiment of the invention, the different HU regions are represented with different windowing. In this case, the average HU value of the structure i of interest is chosen as the centre of the window. The window width depends on the attenuation differences of the respective structure: for the representation of very small attenuation differences, such as in the case of brain tissue, a narrow window is chosen, in the case of large attenuation differences, such as in the case of lung tissue, a wide window is chosen.”]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruder (PGPub 2004/0064038) in view of Kaftan (PGPub 2014/0233822), hereafter referred to as Kaftan
Regarding claim 38, Bruder discloses a method for generating an image of a portion of a body of a subject including a plurality of organs of interest, comprising: 
collecting a radiological scan from an imaging device to form scanner values; (Bruder, paragraph 51, CT image)
obtaining, through segmentation, a plurality of organ masks each corresponding to one of the plurality of organs of interest directly from the scanner values, a portion of the scanner values outside the organ masks being background; (Bruder, See Fig. 5. A-F and paragraph 52 for example,1 “segment sections (A, B, C, D, E, F) of the HU distribution curve 9 are allocated uniquely to an organ or a tissue structure” “In the case of the histogram of FIG. 4, the HU region A, for example, correlates with lung tissue, the region B with fat tissue, C with embedded water, D with blood (e.g. aorta), E with liver tissue and F with heart tissue”,  where portions outside the organ masks are the background)
from a memory of windowing parameters which map the scanner values to ranges of display values for each of a plurality of types of organs for mapping the scanner values to a range of image values for generating an image of the corresponding organ with an appearance in accordance with a user preference for each organ, -5- retrieving the windowing parameters corresponding to each of the plurality of organs of interest, the display values comprising a range of scanner pixel values mapped to a grav-scale ramp or a color palette; (Bruder, paragraph 28 & 47, “It is an object of an embodiment of the present invention, by way of a suitable method which is ultimately to be implemented and carried out in the computer 8, to construct in a simple and rapid way a CT image in which the different anatomical tissue types are represented with different image characteristics (image sharpness and image noise) and thus an organ-specifically optimized CT image is obtained.” ; paragraph 53, “[0053] In order to be able to perform organ-specific setting of the image characteristics (image noise and image sharpness), the respective organ- and tissue-specific HU regions are defined in the histogram.  Then, in the simplest case of the embodiment according to the invention, each organ-specific curve section HU(x,y) is assigned its own transfer function .lambda. (HU(x,y)).  In this case, HU(x,y) signifies the HU value at the coordinates (x,y) of the CT image whose total frequency is plotted at the corresponding HU value in the histogram.  The transfer function .lambda.(HU(x,y)) changes the respective HU value HU(x,y) in such a way that anatomically associated, that is organ- or tissue-specific, image regions are delimited optically from other image regions.  .lambda.  can therefore be understood as a filter function with which all the image pixels I(x,y) of the respective HU region are filtered.  Mathematically, this may be represented as follows: 
 I(.lambda.(HU(x,y))=.lambda.(HU(x,y).multidot.I(x,y) ”;
Thus the method is implemented on a computer which inherently has memory.  Each organ has its own transfer function, which must be stored in the computer memory for using it to apply the transfer function; paragraph 58, “Following image filtering in accordance with the above procedure, in a further step of an embodiment of the invention, the different HU regions are represented with different windowing.”)
assigning the retrieved windowing parameters each to a corresponding one of the obtained organ masks and the background; (Bruder, paragraph 55, “In the example of FIGS. 4 and 5, the organ-specific regions A, B, C, D, E, F are filtered on an HU basis”, see also Fig. 5, where the regions A-F are the organ mask for the image data and the background is unlabeled;  Paragraph 56-57 discusses organ/tissue specific transfer functions; where in order to use the equation in paragraph 56, the windowing parameters must assigned to the appropriate equation.   While Bruder does not explicitly state there is a transfer function for the background region, it is inherent to the design of Bruder. Bruder captures the CT image in HU. The segmentation is in HU. In order to view the image, a windowing function must be applied to each pixel converting it from HU to an appropriate image, such as RGB. Bruder specifically teaches converting each organ’s HU values to an image pixel. In order to view the images all HU values must be convert to an image pixel value, thus there needs to be a windowing parameter for background pixels, otherwise Bruder is inoperable)
applying said plurality of retrieved organ and background windowing parameters to the corresponding organ mask portions of the image data to determine the display values for the collected scanner values; and (Bruder, Paragraph 56 states “This HU-based filtering may be described mathematically as follows: I(.lambda..sub.1)=.lambda..sub.1.multidot.I(HU(x,y)), HU.epsilon. A”, thus the two “A” regions use the “A” windowing function.  Similarly each organ is windowed using their respective windowing function.
While Bruder does not explicitly state there is a transfer function for the background region, it is inherent to the design of Bruder.  Bruder captures the CT image in HU.  The segmentation is in HU.  In order to view the image a windowing function must be applied to each pixel converting it from HU to an appropriate image, such as RGB.  Bruder specifically teaches converting each organ’s HU values to an image pixel.  In order to view the images all HU values must be convert to an image pixel value)
generating a generated single display image from the display values, wherein the generated single display image includes image regions depicting the organs of interest corresponding to each of the obtained organ masks displayed with the corresponding appearance (Bruder, Paragraph 56 states “This HU-based filtering may be described mathematically as follows: I(.lambda..sub.1)=.lambda..sub.1.multidot.I(HU(x,y)), HU.epsilon. A”, see equation  I is the image pixel value)

But does not expressly disclose “generating a generated single display image from the display values, wherein the generated single display image includes image regions depicting the organs of interest corresponding to each of the obtained organ masks displayed with the corresponding appearance in accordance with the user preferences  and the determine display values for the image regions;”
Kaftan discloses “generating a generated display image from the display values, wherein the generated display image includes image regions depicting the organs of interest corresponding to each of the obtained organ masks displayed with the corresponding appearance in accordance with the user preferences and the determine display values for the image regions;” (Kaftan, paragraph 53, “the possibility of having global LUT/window combinations available for selection, either pre-defined or user-defined, or with adjusting visualization parameters such as windowing, globally as is conventional for single-tracer studies”; )
Bruder & Kaftan are combinable because they are from the same field of endeavor of windowing.
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to allow a user to adjust the window of Bruder as shown by Kaftan.
The suggestion/motivation for doing so would have been a more customized windowing output.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results. 
Therefore, it would have been obvious to combine Bruder with Kaftan to obtain the invention as specified in claim 38.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 22-26 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruder in view of Kaftan (PGPub 2014/0233822), hereafter referred to as Kaftan in view of Muraki(2001/0021794)
Regarding claim 1, Bruder discloses a method for generating a single two-dimensional image of a portion of a body of a subject for diagnosis by a radiologist, the method comprising: 
 receiving slice image data from a single radiological scan of an imaging device; (Bruder, paragraph 51, CT image)
segmenting the slice image data to differentiate at least a first image region of interest of the slice image data, a second image region of interest of the slice image data, and a third image region of interest of the slice image data from a background region of the slice image data; wherein the first and second image regions of interest contain complimentary left and right first organs;   (Bruder, See Fig. 5. A-F and paragraph 52 for example,2 “segment sections (A, B, C, D, E, F) of the HU distribution curve 9 are allocated uniquely to an organ or a tissue structure” “In the case of the histogram of FIG. 4, the HU region A, for example, correlates with lung tissue, the region B with fat tissue, C with embedded water, D with blood (e.g. aorta), E with liver tissue and F with heart tissue”, where the lungs are 2 organs which are physically displaced complementary organs, i.e. common image properties being in the same HU range)
from a 3 containing a pre-determined standard window for each of a plurality of organ types and the background, retrieving receiving a pre-determined standard first organ window for the complimentary left and right first organs, a pre- determined standard second organ window for a third organ in the third image region of interest, and a background window for the background image region;
(Bruder, paragraph 28 & 47, “It is an object of an embodiment of the present invention, by way of a suitable method which is ultimately to be implemented and carried out in the computer 8, to construct in a simple and rapid way a CT image in which the different anatomical tissue types are represented with different image characteristics (image sharpness and image noise) and thus an organ-specifically optimized CT image is obtained.” ; paragraph 53, “[0053] In order to be able to perform organ-specific setting of the image characteristics (image noise and image sharpness), the respective organ- and tissue-specific HU regions are defined in the histogram.  Then, in the simplest case of the embodiment according to the invention, each organ-specific curve section HU(x,y) is assigned its own transfer function .lambda.(HU(x,y)).  In this case, HU(x,y) signifies the HU value at the coordinates (x,y) of the CT image whose total frequency is plotted at the corresponding HU value in the histogram.  The transfer function .lambda.(HU(x,y)) changes the respective HU value HU(x,y) in such a way that anatomically associated, that is organ- or tissue-specific, image regions are delimited optically from other image regions.  .lambda.  can therefore be understood as a filter function with which all the image pixels I(x,y) of the respective HU region are filtered.  Mathematically, this may be represented as follows: 
 I(.lambda.(HU(x,y))=.lambda.(HU(x,y).multidot.I(x,y) ”;
Thus the method is implemented on a computer which inherently has memory.  Each organ has its own transfer function, which must be stored in the computer memory for using it to apply the transfer function;
In order to view the image, a windowing function must be applied to each pixel converting it from HU to an appropriate image, such as RGB. Bruder specifically teaches converting each organ’s HU values to an image pixel, but does not explicitly discuss background areas. In order to view the images all HU values must be convert to an image pixel value, thus there needs to be a windowing parameter for background pixels, otherwise Bruder is inoperable)

But does not expressly disclose “database”
Muraki discloses “database” (Muraki, paragraph 53, “An appropriate transfer function is selected from a database for use depending on what coloring is to be executed.”)
Bruder & Muraki are combinable because they are from the same field of endeavor of using transfer functions in medical imaging.
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to store the plurality of transfer functions of Bruder in a database as shown by Muraki.
The suggestion/motivation for doing so would have been an easy way to access the information.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results. 

applying the pre-determined standard first organ window to both the first and second image regions of interest of the slice image data to determine first display values of the first image region of interest of the slice image data and second display values of the second image regions of interest of the slice image data; applying the pre-determined standard second organ window to the third region of interest of the slice image data to determine third display values of the third image region of interest of the slice image data; applying the background window to the background image region of the slice image data to determine background image region display values of the background image region of the slice image data; (Bruder, Paragraph 56 states “This HU-based filtering may be described mathematically as follows: I(.lambda..sub.1)=.lambda..sub.1.multidot.I(HU(x,y)), HU.epsilon. A”, thus the two “A” regions use the “A” windowing function.  Similarly each organ is windowed using their respective windowing function.
While Bruder does not explicitly state there is a transfer function for the background region, it is inherent to the design of Bruder.  Bruder captures the CT image in HU.  The segmentation is in HU.  In order to view the image a windowing function must be applied to each pixel converting it from HU to an appropriate image, such as RGB.  Bruder specifically teaches converting each organ’s HU values to an image pixel.  In order to view the images all HU values must be convert to an image pixel value)
generating a single display image from the display values, wherein the selected pre-determined standard first organ window and second organ window causes the first and second image regions and the third image regions to be displayed in the single display image according to corresponding determined first, second, and third display values and the background image region being displayed in the single display image with the determined background display values; and -3- (Bruder, Paragraph 56 states “This HU-based filtering may be described mathematically as follows: I(.lambda..sub.1)=.lambda..sub.1.multidot.I(HU(x,y)), HU.epsilon. A”, thus the two “A” regions use the “A” windowing function.  Similarly each organ is windowed using their respective windowing function.
While Bruder does not explicitly state there is a transfer function for the background region, it is inherent to the design of Bruder.  Bruder captures the CT image in HU.  The segmentation is in HU.  In order to view the image a windowing function must be applied to each pixel converting it from HU to an appropriate image, such as RGB.  Bruder specifically teaches converting each organ’s HU values to an image pixel.  In order to view the images all HU values must be convert to an image pixel value; see also paragraph 28, “monitor”)

But does not expressly disclose “adjusting at least one of the first organ window, the second organ window, and background window based on input from a user such that intensities of the complimentary left and right first organs in the display image can be compared”
Kaftan discloses “adjusting at least one of the first organ window, the second organ window, and background window based on input from a user such that intensities of the complimentary left and right first organs in the display image can be compared.” (Kaftan, paragraph 53, “the possibility of having global LUT/window combinations available for selection, either pre-defined or user-defined, or with adjusting visualization parameters such as windowing, globally as is conventional for single-tracer studies”; Note the “such that” limitation is inherent to any medical imaging display device.  Any image with both the left and right lung is displayed can be compared)
Bruder & Kaftan are combinable because they are from the same field of endeavor of windowing.
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to allow a user to adjust the window of Bruder as shown by Kaftan.
The suggestion/motivation for doing so would have been a more customized windowing output.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results. 
Therefore, it would have been obvious to combine Bruder with Kaftan and Muraki to obtain the invention as specified in claim 1.

wherein at least one of the windows is piecewise-linear, and the at least one of the windows piecewise-linearly maps a specific range of values of the image data to a range of display values. (Bruder, paragraph 56-58, “Following image filtering in accordance with the above procedure, in a further step of an embodiment of the invention, the different HU regions are represented with different windowing.”; “The window width depends on the attenuation differences of the respective structure: for the representation of very small attenuation differences, such as in the case of brain tissue, a narrow window is chosen, in the case of large attenuation differences, such as in the case of lung tissue, a wide window is chosen”; see also paragraph 34; where windowing  are typically piecewise-linear mappings; paragraph 58, “Following image filtering in accordance with the above procedure, in a further step of an embodiment of the invention, the different HU regions are represented with different windowing.”4)

Regarding claim 22, Bruder in view of Muraki in view of Kaftan discloses the method of claim 1, wherein the complementary left and right first organs include left and right lungs. (Bruder, paragraph 55, “ In the example of FIGS. 4 and 5, the organ-specific regions A, B, C, D, E, F are filtered on an HU basis”, see also Fig. 5, where the regions A-F are the significant mask for the image data;   There are two regions “A”, which is the lungs.  Paragraph 53 discusses organ/tissue specific transfer functions ;)
 
Regarding claim 23, Bruder in view of Muraki in view of Kaftan discloses the method of claim 1, wherein the complimentary left and right first organs include left and right kidneys. (Bruder, paragraph 55, “ In the example of FIGS. 4 and 5, the organ-specific regions A, B, C, D, E, F are filtered on an HU basis”, see also Fig. 5, where the regions A-F are the significant mask for the image data;   There are two regions “A”, which is the lungs.  Paragraph 53 discusses organ/tissue specific transfer functions; While Bruder shows lungs and other organs, it does not explicitly state kidneys.  The Examiner takes OFFICIAL NOTICE that the normal human body has two kidneys)

Regarding claim 25, Bruder in view of Muraki in view of Kaftan discloses the method of claim 1, wherein the applying the plurality of windows comprises applying linear or non-linear window parameters. (Bruder, paragraph 56-58, “Following image filtering in accordance with the above procedure, in a further step of an embodiment of the invention, the different HU regions are represented with different windowing.”; “The window width depends on the attenuation differences of the respective structure: for the representation of very small attenuation differences, such as in the case of brain tissue, a narrow window is chosen, in the case of large attenuation differences, such as in the case of lung tissue, a wide window is chosen”; see also paragraph 34; where windowing inherently )
 
Regarding claim 26, Bruder in view of Muraki in view of Kaftan discloses the method of claim 1, wherein each plurality of organs is assigned the corresponding mask. (Bruder, paragraph 56-58, “Following image filtering in accordance with the above procedure, in a further step of an embodiment of the invention, the different HU regions are represented with different windowing.”; “The window width depends on the attenuation differences of the respective structure: for the representation of very small attenuation differences, such as in the case of brain tissue, a narrow window is chosen, in the case of large attenuation differences, such as in the case of lung tissue, a wide window is chosen”; where the lungs have the same windowing mask)
 
Regarding claim 31, Bruder in view of Muraki in view of Kaftan discloses the method of claim 1, wherein said image data is original image data (Bruder, paragraph 51)


Claim 20, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruder in view of Muraki in view of Kaftan.
Regarding claim 20, Bruder in view of Muraki in view of Kaftan discloses the method of claim 1, 
But does not expressly disclose “wherein all of the windows are applied simultaneously”
Bruder does not disclose how the windows are applied (either serially or in parallel).  Before the time of filing, it would have been Obvious to try either methods to complete the windowing.  There is a finite number of identified solutions (serial/parallel).  Both yield the same result in a predictable manner.  Serial (consecutive) is easier to program, while Parallel (simultaneous) in general produces the output faster. 
Therefore, it would have been obvious to one of ordinary skill in the art to make the windowing in Bruder simultaneous.

	Regarding claim 28, Bruder in view of Muraki in view of Kaftan discloses the method of claim 1, 	
But does not expressly disclose “further comprising interpolating the image data, and the interpolating is performed after applying the plurality of windows”
Before the time of effective filing, it was/is well known that interpolation is used to increase the resolution of images.  It would be advantageous to interpolate the image data in order to increase the resolution of the image so more detail can be seen.  Therefore it would have been obvious to one or ordinary skill in the art to interpolate the image data after windowing.  Furthermore the Disclosure does not disclose this limitation as serving any unknown advantage or particular purpose or solving a stated problem.
 
Regarding claim 39, Bruder in view of Muraki in view of Kaftan discloses the method of claim 1, wherein the radiological scan is a computed tomography (CT) scan acquired by a CT scanner. (Bruder, Abstract)

Regarding claim 43, Bruder discloses a method for generating a single two-dimensional image of a portion of a body of a subject for diagnosis by a radiologist, the method comprising: 
receiving a slice image from a single radiological scan of an imaging device; (Bruder, paragraph 51, CT image)
segmenting the slice image to differentiate at least a first image region of the slice image containing a first organ, a second image region of the slice image containing a second organ, and a background image region of the slice image containing background; (Bruder, See Fig. 5. A-F and paragraph 52 for example,5 “segment sections (A, B, C, D, E, F) of the HU distribution curve 9 are allocated uniquely to an organ or a tissue structure” “In the case of the histogram of FIG. 4, the HU region A, for example, correlates with lung tissue, the region B with fat tissue, C with embedded water, D with blood (e.g. aorta), E with liver tissue and F with heart tissue”, where the lungs are 2 organs which are physically displaced complementary organs, i.e. common image properties being in the same HU range)
from a (Bruder, paragraph 28 & 47, “It is an object of an embodiment of the present invention, by way of a suitable method which is ultimately to be implemented and carried out in the computer 8, to construct in a simple and rapid way a CT image in which the different anatomical tissue types are represented with different image characteristics (image sharpness and image noise) and thus an organ-specifically optimized CT image is obtained.” ; paragraph 53, “[0053] In order to be able to perform organ-specific setting of the image characteristics (image noise and image sharpness), the respective organ- and tissue-specific HU regions are defined in the histogram.  Then, in the simplest case of the embodiment according to the invention, each organ-specific curve section HU(x,y) is assigned its own transfer function .lambda.(HU(x,y)).  In this case, HU(x,y) signifies the HU value at the coordinates (x,y) of the CT image whose total frequency is plotted at the corresponding HU value in the histogram.  The transfer function .lambda.(HU(x,y)) changes the respective HU value HU(x,y) in such a way that anatomically associated, that is organ- or tissue-specific, image regions are delimited optically from other image regions.  .lambda.  can therefore be understood as a filter function with which all the image pixels I(x,y) of the respective HU region are filtered.  Mathematically, this may be represented as follows: 
 I(.lambda.(HU(x,y))=.lambda.(HU(x,y).multidot.I(x,y) ”;
Thus the method is implemented on a computer which inherently has memory.  Each organ has its own transfer function, which must be stored in the computer memory for using it to apply the transfer function;
In order to view the image, a windowing function must be applied to each pixel converting it from HU to an appropriate image, such as RGB. Bruder specifically teaches converting each organ’s HU values to an image pixel, but does not explicitly discuss background areas. In order to view the images all HU values must be convert to an image pixel value, thus there needs to be a windowing parameter for background pixels, otherwise Bruder is inoperable)

But does not expressly disclose “database”
Muraki discloses “database” (Muraki, paragraph 53, “An appropriate transfer function is selected from a database for use depending on what coloring is to be executed.”)
Bruder & Muraki are combinable because they are from the same field of endeavor of using transfer functions in medical imaging.
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to store the plurality of transfer functions of Bruder in a database as shown by Muraki.
The suggestion/motivation for doing so would have been an easy way to access the information.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results. 

applying the first organ window to the first image region of the slice image to determine first display values of the first image region; applying the second organ window to the second image region of the slice image to determine second display values of the second image region; applying the background window to the background image region of the slice image to determine background display values of the background image region; (Bruder, Paragraph 56 states “This HU-based filtering may be described mathematically as follows: I(.lambda..sub.1)=.lambda..sub.1.multidot.I(HU(x,y)), HU.epsilon. A”, thus the two “A” regions use the “A” windowing function.  Similarly each organ is windowed using their respective windowing function.
While Bruder does not explicitly state there is a transfer function for the background region, it is inherent to the design of Bruder.  Bruder captures the CT image in HU.  The segmentation is in HU.  In order to view the image a windowing function must be applied to each pixel converting it from HU to an appropriate image, such as RGB.  Bruder specifically teaches converting each organ’s HU values to an image pixel.  In order to view the images all HU values must be convert to an image pixel value)

displaying a single display image in which the single display image includes the first display values of the first image region, the second display values of the second image region, and the background display values of the background image region. (Bruder, Paragraph 56 states “This HU-based filtering may be described mathematically as follows: I(.lambda..sub.1)=.lambda..sub.1.multidot.I(HU(x,y)), HU.epsilon. A”, thus the two “A” regions use the “A” windowing function.  Similarly each organ is windowed using their respective windowing function.
While Bruder does not explicitly state there is a transfer function for the background region, it is inherent to the design of Bruder.  Bruder captures the CT image in HU.  The segmentation is in HU.  In order to view the image a windowing function must be applied to each pixel converting it from HU to an appropriate image, such as RGB.  Bruder specifically teaches converting each organ’s HU values to an image pixel.  In order to view the images all HU values must be convert to an image pixel value; see also paragraph 28, “monitor”)
wherein at least one of the windows is piecewise-linear, and the at least one of the windows piecewise-linearly maps a specific range of values of the image data to a range of display values, comprising a range of scanner pixel values mapped to a gray- scale ramp or a color palette. (Bruder, paragraph 56-58, “Following image filtering in accordance with the above procedure, in a further step of an embodiment of the invention, the different HU regions are represented with different windowing.”; “The window width depends on the attenuation differences of the respective structure: for the representation of very small attenuation differences, such as in the case of brain tissue, a narrow window is chosen, in the case of large attenuation differences, such as in the case of lung tissue, a wide window is chosen”; see also paragraph 34; where windowing  are typically piecewise-linear mappings6 ;paragraph 58, “Following image filtering in accordance with the above procedure, in a further step of an embodiment of the invention, the different HU regions are represented with different windowing.”)


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 38, 39-43, 22-23, 25-26,31 is/are rejected under 35 U.S.C. 102(b) as being anticipated by Sharp (PGPub 2011/0228997)
Regarding claim 1, Sharp discloses a method for generating a single two-dimensional image of a portion of a body of a subject for diagnosis by a radiologist, the method comprising: 
 receiving slice image data from a single radiological scan of an imaging device; (Sharp, paragraph 22, “The organ recognition system 102 is arranged to take medical images 100 of two or higher dimensions and to label those images to produce labeled medical images 104. The medical images 100 may be two or higher dimensional volumetric images representing the internal structure of a human or animal body (or a sequence of such images).”; paragraph 1, “Medical images are produced by many types of medical equipment such as magnetic resonance imaging (MRI) scanners, computed tomography (CT) scanners, single photon emission computed tomography (SPECT) scanners, positron emission tomography (PET) scanners and ultra sound scanners. Many such medical images are of three or higher dimensions and in order for clinicians to visualize those images they need to be rendered onto two-dimensional displays”)
segmenting the slice image data to differentiate at least a first image region of interest of the slice image data, a second image region of interest of the slice image data, and a third image region of interest of the slice image data from a background region of the slice image data; wherein the first and second image regions of interest contain complimentary left and right first organs;   (Sharp, Fig. 2 #200, paragraph 28, “A labeled medical image is received 200 from an organ recognition system. This labeled medical image comprises an organ label for each image element of the medical image in a foreground of the image. Those image elements which are not identified as being part of an organ are assigned a background label. The term "image element" is used to refer to a pixel, group of pixels, voxel, group of voxels, region, blob, patch or other part of an image of two or higher dimensions.”, paragraph 22, “The organ recognition system 102 is arranged to take medical images 100 of two or higher dimensions and to label those images to produce labeled medical images 104. The medical images 100 may be two or higher dimensional volumetric images representing the internal structure of a human or animal body (or a sequence of such images).”)
from a 7 containing a pre-determined standard window for each of a plurality of organ types and the background, retrieving receiving a pre-determined standard first organ window for the complimentary left and right first organs, a pre- determined standard second organ window for a third organ in the third image region of interest, and a background window for the background image region;
(Sharp, Fig. 1 #110, Fig. 2, 204-208, Paragraph 29 “The user action specifies at least one of the organ names.”; Paragraph 30, “Using the rules 110 or other specified thresholds or criteria the visualization engine 108 selects 206 a transfer function according to the label specified by the user action. For example, a plurality of specified transfer functions may be configured at the visualization engine. Different transfer functions for different types of body tissue or organs may be provided. For example, a particular type of transfer function may be provided for bone and another for air. More detail about transfer functions is described below with reference to FIG. 3.”, paragraph 31 “The visualization engine 108 also selects 208 one or more color transfer functions using the rules or other thresholds or criteria in conjunction with the organ labels.” where this data is stored in some type of database; see also paragraph 23, “A non-exhaustive list of organs is: heart mitral valve, heart left ventricle, heart right ventricle, abdominal aorta, left renal arteries, right renal arteries, liver, spleen, left lung, right lung, left kidney, right kidney, spine.” ; paragraph 32 “The visualization engine 108 is optionally arranged to select 212 a background transfer function to be applied to background regions of the medical image (i.e. those image elements which are not assigned the label selected by the user).” )
applying the pre-determined standard first organ window to both the first and second image regions of interest of the slice image data to determine first display values of the first image region of interest of the slice image data and second display values of the second image regions of interest of the slice image data; applying the pre-determined standard second organ window to the third region of interest of the slice image data to determine third display values of the third image region of interest of the slice image data; applying the background window to the background image region of the slice image data to determine background image region display values of the background image region of the slice image data; (Sharp, paragraph 34 “The rendering engine is then arranged to render 216 the medical image according to the selections made by the visualization engine. In this way a diagnostic quality image of the selected organ is provided in a fast and effective manner with minimal user input required. The camera location, orientation, clipping planes and transfer functions are automatically selected by the visualization engine to give the best view of the selected organ. This significantly reduces the amount of time and skill required by medical staff to operate the medical image visualization system.” see also paragraph 35)
generating a single display image from the display values, wherein the selected pre-determined standard first organ window and second organ window causes the first and second image regions and the third image regions to be displayed in the single display image according to corresponding determined first, second, and third display values and the background image region being displayed in the single display image with the determined background display values; and -3- (Sharp, paragraph 34 “The rendering engine is then arranged to render 216 the medical image according to the selections made by the visualization engine. In this way a diagnostic quality image of the selected organ is provided in a fast and effective manner with minimal user input required. The camera location, orientation, clipping planes and transfer functions are automatically selected by the visualization engine to give the best view of the selected organ. This significantly reduces the amount of time and skill required by medical staff to operate the medical image visualization system.” see also paragraph 35)
adjusting at least one of the first organ window, the second organ window, and background window based on input from a user such that intensities of the complimentary left and right first organs in the display image can be compared. (Sharp, paragraph 26, “The rules 110 may be stored in memory and may be pre-configured or may be user adjustable according to the visualization strategy to be implemented by the visualization engine 108”)
wherein at least one of the windows is piecewise-linear, and the at least one of the windows piecewise-linearly maps a specific range of values of the image data to a range of display values comprising a range of scanner pixel values mapped to a gray- scale ramp or a color palette.. (Sharp is silent on the type of windowing functions, but where windowing  are typically piecewise-linear mappings8)

Sharp discloses 39. (New) The method of claim 1, wherein the radiological scan is a computed tomography (CT) scan acquired by a CT scanner. (Sharp, Paragraph 1, “Medical images are produced by many types of medical equipment such as magnetic resonance imaging (MRI) scanners, computed tomography (CT) scanners, single photon emission computed tomography (SPECT) scanners, positron emission tomography (PET) scanners and ultra sound scanners.”)

Sharp discloses 40. (New) The method of claim 1, wherein the radiological scan is a positron emission tomography (PET) scan acquired by a PET scanner. (Sharp, Paragraph 1, “Medical images are produced by many types of medical equipment such as magnetic resonance imaging (MRI) scanners, computed tomography (CT) scanners, single photon emission computed tomography (SPECT) scanners, positron emission tomography (PET) scanners and ultra sound scanners.”)

Sharp discloses 41. (New) The method of claim 1, wherein the radiological scan is a magnetic resonance imaging (MRI) scan acquired by an MRI scanner. (Sharp, Paragraph 1, “Medical images are produced by many types of medical equipment such as magnetic resonance imaging (MRI) scanners, computed tomography (CT) scanners, single photon emission computed tomography (SPECT) scanners, positron emission tomography (PET) scanners and ultra sound scanners.”)
	
Sharp discloses 42. (New) The method of claim 1, wherein the radiological scan is an ultrasound scan acquired by an ultrasound scanner. (Sharp, Paragraph 1, “Medical images are produced by many types of medical equipment such as magnetic resonance imaging (MRI) scanners, computed tomography (CT) scanners, single photon emission computed tomography (SPECT) scanners, positron emission tomography (PET) scanners and ultra sound scanners.”)
	
Claims 38 and 43 are rejected under similar reasoning as claim 1
	Additionally, as shown in claim 1 Sharp also teaches claims 22-23, 25-26, 31.

Claim(s) 1, 38, and 43 is/are rejected under 35 U.S.C. 102(b) as being anticipated by Leber (2011/0026795)
	Leber discloses Abstract “A method for generating a volume-viewing image on the basis of three-dimensional image data of the interior of a body generated by way of a medical imaging system is described. In at least one embodiment, a plurality of different functional structures of the body are first of all segmented in the three-dimensional image data. Moreover, structure selection data for fixing functional structures to be visualized is determined. Then, at least one volume-viewing image is generated from the three-dimensional image data on the basis of the segmented functional structures and the structure selection data and the image is output. Moreover, in at least one embodiment, an image-processing system to carry out at least one embodiment of the method is described. “
[0059] discloses “According to an embodiment of the invention, this image data BD is first of all segmented in a step III. Herein all organs of the relevant region are preferably segmented individually. The segmented structures or organs are marked unambiguously so that they can be identified thereby. This can be brought arbitrarily about in the form of a suitable name for the respective organ such as "liver", "left kidney", etc. but also by using reference numerals or the like. All that is essential is that the segmented organs can be selected automatically or by an operator in the subsequent method in order then to visualize the associated segmented structures, i.e. all voxels belonging to the respective structure, to remove said segmented structures from a visualization or to provide said segmented structures with a specific transfer function, i.e. a certain transparency.”
[0076] discloses “In order to allow an optimal view onto the target organ, beams are emitted from the focus of the segmented target organ in all spatial directions. In the process, the opacities of the voxels that are passed through are integrated. Here, the opacities are given by the transfer function of the individual organs. These transfer functions can preferably be predetermined for each individual segmented organ as described above and more particularly can already be stored for certain scenarios. Here, which organs should even be visualized in the planned volume-viewing images is taken into account. Masked organs are considered to have an opacity of 0, i.e. they are completely translucent”.  Thus Leber discloses at least claims 1, 38 and 43.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
XIONG (CN 2013-J22858) discloses “The method involves setting different organs and/or tissues computed tomography (CT) value range.  Color and transparency of each organ and/or tissue are set corresponding to the CT value range by using two-dimensional (2D) linear transfer function.  A volume rendering view window adjustment process is selected such that volume rendering view interactive operation is conducted in a view window by moving a mouse at a rendering position according to a volume rendering view window adjustment mode.  ”
Brown (PGPub 2015/0138201) discloses “[0030] FIG. 2B illustrates an exemplary process 250 for volume rendering using a transfer function.  The exemplary process begins at 252 by providing a data-set associated with an image in three dimensions, e.g., a 3-dimensional CT or MRI volumetric data set representation of a knee.  The data set includes a plurality of elements, for example, a plurality of 2D images representing slices across a patient's knee, each slice containing a plurality of pixel data points representing specific points in the knee.  The process, at 254, further uses one or more transfer functions, where each transfer function defines a correspondence of scalar field values (e.g., pixel values) to color values and opacity values.  The number of transfer functions may be determined by  application needs and available memory, for instance, a single object may need only one transfer function, where as if it is desired to image different parts of an object, e.g., different organs, bones, etc., multiple transfer functions can be used to show them differently, if desired.  Each of the transfer functions is further associated with a subset of elements of data (e.g., of a group of pixels) for controlling the color and opacity thereof.  For example, each subset of elements can be associated with a different element to be rendered, such as different bones, different organs, and so on.  Finally, process 250, after applying the transfer functions to the data set, cause an image to be rendered and displayed based thereon at 256.  Additional aspects of volume rendering are described, e.g., in co-pending patent application Ser.  No. 14/296,092, filed on Jun.  4, 2014, and entitled "VOLUME RENDERING OF IMAGES WITH MULTIPLE CLASSIFICATIONS," which is incorporated herein by reference in its entirety. ” AND “[0012] …. The transfer function may include a ramp function, a piecewise linear function, or a lookup table, and further, a user may input or establish for the transfer function a relation of the value of volumetric data and the correspondent color mapped to the vertices of the polygonal object. ”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANDHI THIRUGNANAM whose telephone number is (571)270-3261. The examiner can normally be reached M-F 8:30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GANDHI THIRUGNANAM/               Primary Examiner, Art Unit 2662                                                                                                                                                                                         



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Segmentation is disclosed throughout the Bruder reference
        2 Segmentation is disclosed throughout the Bruder reference
        3 “A structured set of data held in a computer, especially one that is accessible in various ways.” (Oxford Dictionary).  While the Examiner believes any data stored in memory could be considered as a database, the Examiner will use a narrower definition.
        4 See applicant’s filed disclosure, pg. 6 lines 21-25 “As is known in the art, CT windows are typically piecewise-linear mappings with constant values below and above a given range, and a linear mapping within the given range that begins at the value assigned to the lowest values and ends at the value assigned to the highest values.”
        5 Segmentation is disclosed throughout the Bruder reference
        6 See applicant’s filed disclosure, pg. 6 lines 21-25 “As is known in the art, CT windows are typically piecewise-linear mappings with constant values below and above a given range, and a linear mapping within the given range that begins at the value assigned to the lowest values and ends at the value assigned to the highest values.”
        7 “A structured set of data held in a computer, especially one that is accessible in various ways.” (Oxford Dictionary).  While the Examiner believes any data stored in memory could be considered as a database, the Examiner will use a narrower definition.
        8 See applicant’s filed disclosure, pg. 6 lines 21-25 “As is known in the art, CT windows are typically piecewise-linear mappings with constant values below and above a given range, and a linear mapping within the given range that begins at the value assigned to the lowest values and ends at the value assigned to the highest values.”